Exhibit 10.01



    






















CONTRIBUTION AGREEMENT
by and between
VALERO TERMINALING AND DISTRIBUTION COMPANY,
and
VALERO ENERGY PARTNERS LP
April 1, 2016












--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINED TERMS
1
1.1
Defined Terms
1
ARTICLE II TRANSACTIONS
7
2.1
Assignment
7
2.2
Consideration
7
2.3
Proration of Certain Taxes
7
2.4
Certain Adjustments
8
ARTICLE III CLOSING
9
3.1
Closing
9
3.2
Deliveries by VTDC
9
3.3
Deliveries by the Partnership
9
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF VTDC
10
4.1
Organization; Ownership; Preemptive Rights
10
4.2
Authorization
11
4.3
No Conflicts or Violations; No Consents or Approvals Required
11
4.4
Absence of Litigation; Compliance with Law
11
4.5
Bankruptcy
12
4.6
Brokers and Finders
12
4.7
Tax Matters
12
4.8
Title to and Condition of Assets
12
4.9
Financial Matters
13
4.10
No Adverse Changes
13
4.11
Environmental Matters
13
4.12
Contracts
13
4.13
Employees
14
4.14
Investment Company Act
14
4.15
Acquisition as Investment
14
4.16
Conflicts Committee Matters
14
4.17
Opportunity for Independent Investigation
15
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP 
15
5.1
Organization
15
5.2
Authorization
15
5.3
Validly Issued Units
15
5.4
No Conflicts or Violations; No Consents or Approvals Required
16
5.5
Absence of Litigation
16
5.6
Brokers and Finders
16
5.7
Opportunity for Independent Investigation
16
5.8
Acquisition as Investment
16
ARTICLE VI COVENANTS
17
6.1
Additional Agreements
17
6.2
Further Assurances
17


i

--------------------------------------------------------------------------------




6.3
Cooperation on Tax Matters
17
6.4
Cooperation for Litigation and Other Actions
18
6.5
Retention of and Access to Books and Records
18
6.6
NYSE
18
ARTICLE VII INDEMNIFICATION
19
7.1
Indemnification
19
7.2
Defense of Third-Party Claims
19
7.3
Direct Claims
20
7.4
Limitations
20
7.5
Remedies Under Ancillary Documents
21
7.6
Tax Related Adjustments and Tax Reporting of Transactions
21
7.7
Express Negligence Rule
21
ARTICLE VIII MISCELLANEOUS
22
8.1
WAIVERS AND DISCLAIMERS
22
8.2
Expenses
23
8.3
Notices
23
8.4
Severability
23
8.5
Governing Law
24
8.6
Confidentiality
24
8.7
Parties in Interest
25
8.8
Assignment of Agreement
25
8.9
Captions
25
8.10
Counterparts
25
8.11
Integration
25
8.12
Amendment; Waiver
25
ARTICLE IX INTERPRETATION
25
9.1
Interpretation
25
9.2
References, Gender, Number
26



Exhibits:


Exhibit A    —    Amended and Restated Omnibus Agreement Schedules
Exhibit B    —    Terminal Services Schedule (McKee Terminal)
Exhibit C    —    McKee Lease Agreement
Exhibit D    —    Assignment Document
Exhibit E    —    Amended Services and Secondment Exhibits
Exhibit F    —    McKee Assignment







ii

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”), is entered into on April 1,
2016, by and between Valero Terminaling and Distribution Company, a Delaware
corporation (“VTDC”), and Valero Energy Partners LP, a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
WHEREAS, VTDC owns all of the issued and outstanding membership interests (the
“McKee Interests”) in Valero Partners McKee, LLC, a Delaware limited liability
company (“Valero McKee”), which owns certain tankage and related assets located
in Sunray, Texas;
WHEREAS, (a) VTDC wishes to contribute (directly or indirectly) all of the McKee
Interests to the Partnership and (b) subsequent thereto, the Partnership wishes
to contribute the McKee Interests to Valero Partners Operating Co. LLC, a
Delaware limited liability company and wholly owned subsidiary of the
Partnership (“Valero Operating”); and
WHEREAS, the Parties wish to enter into, or cause to be entered into, amended
and restated schedules (the “Restated Schedules”) to that certain Amended and
Restated Omnibus Agreement, executed as of July 1, 2014, among Valero Energy
Corporation, a Delaware corporation (“Valero”), the Partnership, Valero Energy
Partners GP LLC, a Delaware limited liability company and general partner of the
Partnership (the “General Partner”), and the various other parties thereto (the
“Omnibus Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS


1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
“Affiliate” has the meaning set forth in the Partnership Agreement; provided
that, for purposes of this Agreement, Valero and its subsidiaries (other than
the General Partner and the Partnership and its subsidiaries), including VTDC,
on the one hand, and the General Partner and the Partnership and its
subsidiaries, on the other hand, shall not be considered Affiliates of each
other.
“Agreement” has the meaning set forth in the preamble.
“Amended Services and Secondment Exhibits” has the meaning set forth in
Section 3.2(e).

1

--------------------------------------------------------------------------------




“Ancillary Documents” means, collectively, the Partnership Ancillary Documents
and the VTDC Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including Environmental Law.
“Assignment Document” has the meaning set forth in Section 3.2(d).
“Books and Records” means all of the records and files primarily related to
Valero McKee or the ownership and operation of the assets owned by Valero McKee
as of the Closing Date, including the minutes books and other corporate records
of Valero McKee and any plans, drawings, instruction manuals, operating and
technical data and records, whether computerized or hard copy, tax files, books,
records, tax returns and tax work papers, supplier lists, surveys, engineering
records, maintenance records and studies, environmental records, environmental
reporting information, emission data, testing and sampling data and procedures,
construction, inspection and operating records, and any and all information
necessary to meet compliance obligations with respect to Applicable Law, in each
case only to the extent primarily related to Valero McKee or the assets owned by
Valero McKee and existing as of the Closing Date.
“Business” means the assets and operations that are owned by Valero McKee as of
immediately prior to the Effective Time, including the McKee Terminal Assets.
“Business Day” has the meaning set forth in the Omnibus Agreement.
“Cash Distribution” has the meaning set forth in Section 2.2(a).
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, inquiry, condemnation, audit or cause of action of
any kind or character (in each case, whether civil, criminal, investigative or
administrative) before any court or other Governmental Authority or any
arbitration proceeding, known or unknown, under any theory, including those
based on theories of contract, tort, statutory liability, strict liability,
employer liability, premises liability, products liability, breach of warranty
or malpractice.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally

2

--------------------------------------------------------------------------------




known to the public, including trade secrets, scientific or technical
information, design, invention, process, procedure, formula, improvements,
product planning information, marketing strategies, financial information,
information regarding operations, consumer and/or customer relationships,
consumer and/or customer identities and profiles, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of a Party or its Affiliates and the consumers, customers,
clients and suppliers of any of the foregoing. Confidential Information includes
such information as may be contained in or embodied by documents, substances,
engineering and laboratory notebooks, reports, data, specifications, computer
source code and object code, flow charts, databases, drawings, pilot plants or
demonstration or operating facilities, diagrams, specifications, bills of
material, equipment, prototypes and models, and any other tangible manifestation
(including data in computer or other digital format) of the foregoing; provided,
however, that Confidential Information does not include information that a
receiving Party can show (a) has been published or has otherwise become
available to the general public as part of the public domain without breach of
this Agreement; (b) has been furnished or made known to the receiving Party
without any obligation to keep it confidential by a third party under
circumstances which are not known to the receiving Party to involve a breach of
the third party’s obligations to a Party; or (c) was developed independently of
information furnished or made available to the receiving Party as contemplated
under this Agreement. From and after the Closing Date, Confidential Information
disclosed by VTDC to the Partnership that relates to Valero McKee shall become,
and be treated as, Confidential Information of the Partnership disclosed to
VTDC.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Consents” means all notices to, authorizations, consents, orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party.
“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, easement, mortgage, franchise, license agreement, purchase
order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
“Effective Time” has the meaning set forth in Section 3.1.
“Encumbrance” means any mortgage, pledge, charge, hypothecation, easement, right
of purchase, security interest, deed of trust, conditional sales agreement,
encumbrance, interest, option, lien, right of first refusal, right of way,
defect in title, encroachments or other restriction, whether or not imposed by
operation of Applicable Law, any voting trust or voting agreement, stockholder
agreement or proxy.
“Environmental Laws” has the meaning set forth in the Omnibus Agreement.
“Environmental Permit” has the meaning set forth in the Omnibus Agreement.
“Financial Statements” has the meaning set forth in Section 4.9(a).

3

--------------------------------------------------------------------------------




“Fundamental Representations” has the meaning set forth in Section 7.4(a).
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning set forth in the recitals.
“Governmental Authority” has the meaning set forth in the Omnibus Agreement.
“Hazardous Substance” has the meaning set forth in the Omnibus Agreement.
“Indemnified Costs” means the Partnership Indemnified Costs and the VTDC
Indemnified Costs, as applicable.
“Indemnified Party” means the Partnership Indemnified Parties and the VTDC
Indemnified Parties.
“Indemnifying Party” has the meaning set forth in Section 7.2.
“Lease Agreement” has the meaning set forth in Section 3.2(c).
“Losses” has the meaning set forth in the Omnibus Agreement.
“Material Adverse Effect” means, with respect to any Person, any material
adverse change, circumstance, effect or condition in or relating to the assets,
financial condition, results of operations, or business of such Person, or that
materially impedes the ability of such Person to consummate the transactions
contemplated hereby, other than any change, circumstance, effect or condition in
the refining, pipeline transportation or terminaling industries generally
(including any change in the prices of crude oil, natural gas, natural gas
liquids, feedstocks or refined products or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law) or in United
States or global economic conditions or financial markets in general. Any
determination as to whether any change, circumstance, effect or condition has a
Material Adverse Effect shall be made only after taking into account all
effective insurance coverages and effective third-party indemnifications with
respect to such change, circumstance, effect or condition.
“Material Contracts” has the meaning set forth in Section 4.12(a).
“McKee Assignment” means that certain Bill of Sale and Assignment Agreement
effective as of March 31, 2016, by and between Diamond Shamrock Refining
Company, L.P. and Valero McKee attached hereto as Exhibit F.
“McKee Interests” has the meaning set forth in the recitals.
“McKee Terminal Assets” means those crude oil, refined products and
intermediates storage tanks and other “Transferred Interests,” each as more
particularly described in the McKee Assignment.
“New General Partner Units” has the meaning set forth in Section 2.2(a).

4

--------------------------------------------------------------------------------




“Omnibus Agreement” has the meaning set forth in the recitals.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.
“Partnership Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Partnership, or its Affiliates, at the
Closing pursuant to Section 3.3 hereof and each other document or Contract
entered into by the Partnership, or its Affiliates, contemplated by this
Agreement.
“Partnership Indemnified Costs” means any and all Losses that any of the
Partnership Indemnified Parties incurs and that arise out of or relate to any
breach of a representation, warranty or covenant of VTDC hereunder.
Notwithstanding anything in the foregoing to the contrary, Partnership
Indemnified Costs shall exclude any and all Special Damages (other than those
that are a result of (a) a third-party Claim for Special Damages or (b) the
gross negligence or willful misconduct of VTDC).
“Partnership Indemnified Parties” means the Partnership and its Affiliates,
including their respective officers, directors, partners, managers, employees,
consultants and equity holders.
“Party” and “Parties” have the meanings set forth in the preamble.
“Permits” means permits, licenses, sublicenses, certificates, approvals,
Consents, notices, waivers, variances, franchises, registrations, orders,
filings, accreditations, or other similar authorizations, including pending
applications or filings therefor and renewals thereof, required by any
Applicable Law or Governmental Authority or granted by any Governmental
Authority.
“Permitted Encumbrances” means with respect to a Person (a) Encumbrances for
taxes, impositions, assessments, fees, rents or other governmental charges not
yet due and payable or being diligently contested in good faith and which will
be paid, if payable, by such Person; (b) Encumbrances of mechanics, laborers,
suppliers, workers and materialmen incurred in the ordinary course of business
for sums not yet due or being diligently contested in good faith and which will
be paid, if payable, by such Person; (c) statutory and contractual Encumbrances
incurred in the ordinary course of business securing rental, storage,
throughput, handling or other fees, charges or obligations owing from time to
time to landlords, warehousemen, common carriers and other third parties; (d)
easements, restrictive covenants, reservations and exceptions to title, and any
defects, imperfections or irregularities of title that do not and could not
reasonably be expected to materially interfere with the use of such Person’s
assets, as applicable, in a manner consistent with their use by such Person in
the ordinary course of business on the day immediately prior to Closing; (e)
terms of Contracts and Permits being assigned or transferred in connection with
this Agreement or any Ancillary Document; and (f) the terms of the Partnership
Ancillary Documents.

5

--------------------------------------------------------------------------------




“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“Receiving Party Personnel” has the meaning set forth in Section 8.6(d).
“Restated Schedules” has the meaning set forth in the recitals.
“Right-of-Way Consents” has the meaning set forth in the Omnibus Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Special Damages” means any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits (including any diminution
in nature of any investments) suffered directly or indirectly.
“Terminal Services Schedule” has the meaning set forth in Section 3.2(b).
“third-party action” has the meaning set forth in Section 7.2.
“Unit Consideration” has the meaning set forth in Section 2.2(a).
“Valero” has the meaning set forth in the recitals.
“Valero McKee” has the meaning set forth in the recitals.
“Valero Operating” has the meaning set forth in the recitals.
“VMSC” means Valero Marketing and Supply Company, a Delaware corporation.
“VRT” means Valero Refining-Texas, L.P., a Texas limited partnership.
“VTDC” has the meaning set forth in the preamble.
“VTDC Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by VTDC, or its Affiliates, at the Closing pursuant
to Section 3.2 hereof and each other document or Contract entered into by VTDC,
or its Affiliates, contemplated by this Agreement.
“VTDC Indemnified Costs” means any and all Losses that any of the VTDC
Indemnified Parties incurs and that arise out of or relate to any breach of a
representation, warranty or covenant of the Partnership hereunder.
Notwithstanding anything in the foregoing to the contrary, VTDC Indemnified
Costs shall exclude any and all Special Damages (other than those that are a
result of (a) a third-party Claim for Special Damages or (b) the gross
negligence or willful misconduct of the Partnership).
“VTDC Indemnified Parties” means VTDC and its Affiliates, including Valero, and
their respective officers, directors, partners, managers, employees, consultants
and equity holders.

6

--------------------------------------------------------------------------------




“VTDC Tax Obligation” has the meaning set forth in Section 2.3(c).
ARTICLE II
TRANSACTIONS


2.1    Assignment. Subject to all of the terms and conditions of this Agreement
and the Assignment Document:
(a)    VTDC hereby agrees to contribute, assign, transfer and convey (i) 2.0% of
the issued and outstanding McKee Interests to the General Partner and (ii) 98.0%
of the issued and outstanding McKee Interests to the Partnership; and
(b)    VTDC hereby agrees to cause the General Partner to contribute, assign,
transfer and convey such 2.0% of the issued and outstanding McKee Interests to
the Partnership;
and the Partnership hereby agrees to accept from VTDC and the General Partner
all of such McKee Interests, in each case free and clear of all Encumbrances,
other than transfer restrictions under applicable federal and state securities
laws.
2.2    Consideration.
(a)    In exchange for the contribution of the McKee Interests, the Partnership
shall (i) (A) make a cash distribution to VTDC of $204,000,000 (the “Cash
Distribution”) and (B) issue 728,775 Common Units to VTDC (the “Unit
Consideration”) and (ii) issue 14,873 general partner units representing general
partner interests in the Partnership (the “New General Partner Units”) to the
General Partner.
(b)    The Cash Distribution shall be paid by wire transfer(s) of immediately
available funds to the account(s) specified by VTDC, and the Unit Consideration
shall be issued to VTDC in book-entry form, in each case within three (3)
Business Days of Closing.
2.3    Proration of Certain Taxes.
(a)    On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 120 calendar days thereafter, the real and
personal property taxes with respect to Valero McKee shall be prorated between
the Partnership, on the one hand, and VTDC, on the other hand, effective as of
the Effective Time, with VTDC being responsible for amounts related to the
period prior to but excluding the Effective Time and the Partnership being
responsible for amounts related to the period at and after the Effective Time.
If the final property tax rate or final assessed value for the current tax year
is not established by the Closing Date, the prorations shall be made on the
basis of the rate or assessed value in effect for the preceding tax year and
shall be adjusted when the exact amounts are determined. All such prorations
shall be based upon the most recent available assessed value available prior to
the Closing Date.
(b)    With respect to any tax return covering a taxable period ending on or
before the Closing Date that is required to be filed after the Closing Date with
respect to Valero McKee

7

--------------------------------------------------------------------------------




that is not described in Section 2.3(a), VTDC shall (i) cause such tax return to
be prepared; (ii) cause to be included in such tax return all tax items required
to be included therein; (iii) furnish a copy of such tax return to the
Partnership; (iv) cause such tax return to be filed timely with the appropriate
taxing authority; and (v) be responsible for the timely payment (and entitled to
any refund) of all taxes due with respect to the period covered by such tax
return.
(c)    With respect to any tax return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to Valero McKee, the Partnership shall
(i) cause such tax return to be prepared; (ii) cause to be included in such tax
return all tax items required to be included therein, shall furnish a copy of
such tax return to VTDC; (iii) file timely such tax return with the appropriate
taxing authority; and (iv) be responsible for the timely payment of all taxes
due with respect to the period covered by such tax return. The Partnership shall
determine the amount of tax due that is not described in Section 2.3(a) with
respect to the portion of the period ending on the Closing Date based on a
closing of the books method with respect to Valero McKee (the “VTDC Tax
Obligation”), and shall notify VTDC of its determination of the VTDC Tax
Obligation. VTDC shall pay to the Partnership an amount equal to the VTDC Tax
Obligation not later than five (5) days after the filing of such tax return. Any
refund attributable to tax returns filed pursuant to this Section 2.3(c) shall
be apportioned between the Partnership and VTDC in a manner consistent with
calculation of the VTDC Tax Obligation.
(d)    If the Partnership, on the one hand, or VTDC, on the other hand, pays any
tax agreed to be borne by the other Party hereunder, such other Party shall
promptly reimburse the paying Party for the amounts so paid. If either Party
receives any tax refund or credit applicable to a tax paid by the other Party
hereunder, the receiving Party shall promptly pay such amounts to the Party
entitled thereto.
2.4    Certain Adjustments. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the following items shall be prorated between the Partnership, on
the one hand, and VTDC, on the other hand, effective as of the Effective Time,
with VTDC being responsible for amounts that relate to the period prior to but
excluding the Effective Time, and the Partnership being responsible for amounts
that relate to the period at and after the Effective Time: (a) rents and other
amounts payable under any Contracts to which Valero McKee is a party or which
are otherwise being assigned to the Partnership or its Affiliates by VTDC in
connection herewith; (b) fees and charges paid or payable to any Governmental
Authority exclusively with respect to Valero McKee or its assets or operations
(including under any Permits assigned to the Partnership or its Affiliates
hereunder); and (c) charges for water, sewer, telephone, electricity, natural
gas and other utilities serving any assets or operations of Valero McKee. If any
such amounts are not known at Closing, then such proration shall be made based
on VTDC’s good faith estimate, with a true-up payment to be made from VTDC to
the Partnership, or vice-versa, as promptly as practicable after exact amounts
are determined.



8

--------------------------------------------------------------------------------




ARTICLE III
CLOSING


3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on April 1, 2016 (the “Closing Date”), and the
Closing is deemed to be effective as of 12:01 a.m., San Antonio, Texas time, on
the Closing Date (the “Effective Time”).
3.2    Deliveries by VTDC. At the Closing, VTDC shall deliver, or cause to be
delivered, to the Partnership the following:
(a)    counterparts of the Restated Schedules substantially in the form attached
hereto as Exhibit A, duly executed by Valero and each applicable subsidiary of
Valero (excluding the General Partner and the Partnership and its subsidiaries);
(b)    a counterpart of the Terminal Services Schedule (McKee Terminal)
substantially in the form attached hereto as Exhibit B (the “Terminal Services
Schedule”), duly executed by VMSC;
(c)    a counterpart of the lease agreement substantially in the form attached
hereto as Exhibit C (the “Lease Agreement”), duly executed by VTDC or the
Affiliates of VTDC that are parties thereto;
(d)    a counterpart of the Assignment of Membership Interests, substantially in
the form attached hereto as Exhibit D (the “Assignment Document”), duly executed
by VTDC and the General Partner;
(e)    counterparts of the Amendment and Restatement of Exhibits to Amended and
Restated Services and Secondment Agreement substantially in the form attached
hereto as Exhibit E (the “Amended Services and Secondment Exhibits”), duly
executed by Valero Services, Inc., Valero Refining Company-Tennessee, L.L.C. and
VRT; and
(f)    an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that VTDC is not a foreign person within the meaning of the Internal
Revenue Code and the Treasury Regulations promulgated thereunder.
3.3    Deliveries by the Partnership. At the Closing, the Partnership shall
deliver, or cause to be delivered, to VTDC the following:
(a)    counterparts of the Restated Schedules, duly executed by the General
Partner, the Partnership and its applicable subsidiaries;
(b)    a counterpart of the Terminal Services Schedule, duly executed by Valero
Operating;
(c)    counterparts of the Lease Agreement, duly executed by the Partnership or
the Affiliates of the Partnership that are parties thereto;

9

--------------------------------------------------------------------------------




(d)    a counterpart of the Assignment Document, duly executed by the
Partnership; and
(e)    a counterpart of the Amended Services and Secondment Exhibits, duly
executed by the General Partner.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF VTDC
VTDC hereby represents and warrants to the Partnership that, as of the date of
this Agreement:
4.1    Organization; Ownership; Preemptive Rights.
(a)    VTDC is a corporation duly incorporated and validly existing, under the
Applicable Laws of the State of Delaware. VTDC has full corporate power and
authority to carry on its business and to own and use the assets owned or
operated by it and is in good standing under the Applicable Laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification, individually or in the aggregate, would not have a Material
Adverse Effect with respect to VTDC, Valero McKee or the Business.
(b)    Valero McKee is a limited liability company duly formed and validly
existing, under the Applicable Laws of the State of Delaware. Valero McKee has
full limited liability company power and authority to carry on its business and
to own and use the assets owned or operated by it and is in good standing under
the Applicable Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification, individually or in the aggregate,
would not have a Material Adverse Effect with respect to Valero McKee or the
Business. Valero McKee does not own or hold an ownership interest in any other
entities. VTDC has heretofore delivered to the Partnership true, complete and
correct copies of the certificate of formation and limited liability company
agreement of Valero McKee, and no breach or violation thereof has occurred and
is continuing.
(c)    The McKee Interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of Valero McKee, and are
fully paid (to the extent required under the limited liability company agreement
of Valero McKee) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act). VTDC owns the McKee Interests free and clear of
all Encumbrances, other than transfer restrictions under applicable federal and
state securities laws. There is no other membership or equity interest (or any
interest convertible into or exchangeable or exercisable for any membership or
equity interest) in Valero McKee that is outstanding.
(d)    No Person (other than the Partnership and its subsidiaries) has any
statutory or contractual preemptive or other right of any kind (including any
right of first offer or refusal) to acquire any securities of Valero McKee.

10

--------------------------------------------------------------------------------




4.2    Authorization. VTDC and each of its Affiliates party to a VTDC Ancillary
Document has full corporate, limited partnership or limited liability company
power and authority, as the case may be, to execute, deliver, and perform this
Agreement and any VTDC Ancillary Documents to which it is a party. The
execution, delivery and performance of this Agreement by VTDC and of the VTDC
Ancillary Documents by each of VTDC and its Affiliates party thereto and the
consummation by VTDC and its Affiliates of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate, limited
partnership or limited liability company action, as the case may be. This
Agreement has been duly executed and delivered by VTDC and constitutes, and each
VTDC Ancillary Document executed or to be executed by VTDC or any Affiliate
thereof party thereto has been, or when executed will be, duly executed and
delivered by VTDC or such Affiliate thereof party thereto and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of each such party thereto, enforceable against each such party
thereto in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Applicable
Laws affecting creditors’ rights and remedies generally and (b) equitable
principles which may limit the availability of certain equitable remedies (such
as specific performance) in certain instances.
4.3    No Conflicts or Violations; No Consents or Approvals Required. Except
with respect to Right-of-Way Consents, the execution, delivery and performance
of this Agreement and each VTDC Ancillary Document by VTDC and its Affiliates
party thereto does not, and the consummation of the transactions contemplated
hereby and thereby will not, (a) violate, conflict with, or result in any breach
of any provision of the certificates of incorporation or bylaws or similar
governing documents of VTDC or such Affiliates; (b) violate in any material
respect any Applicable Law to which VTDC or such Affiliates is subject or to
which any of their respective assets are subject; or (c) result in a breach of,
constitute a default under, result in the acceleration of, result in the loss of
a material benefit under, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice or trigger any rights to
payment or other compensation under (in each case, with or without notice or
lapse of time or both) any Contract to which VTDC or Valero McKee is a party or
by which any such entity is bound, or that could prevent or materially delay the
consummation of the transactions contemplated by this Agreement. Except with
respect to Right-of-Way Consents and Environmental Permits, no Consent of any
Governmental Authority or third party is required in connection with the
execution, delivery and performance of this Agreement or any VTDC Ancillary
Document by VTDC and its Affiliates party thereto or the consummation of the
transactions contemplated hereby or thereby.
4.4    Absence of Litigation; Compliance with Law. Except with respect to any
Claims under any Environmental Laws which are addressed exclusively in Section
4.11, there is no Claim pending or, to the knowledge of VTDC, threatened against
VTDC, Valero McKee or any of their Affiliates or relating to any of their
respective assets which, if adversely determined, would, individually or in the
aggregate, have a Material Adverse Effect with respect to Valero McKee or the
Business. To the knowledge of VTDC, the operations and business of Valero McKee
have been conducted by Valero McKee in substantial compliance with all
Applicable Laws except (a) as would not, individually or in the aggregate, have
a Material Adverse Effect with respect to Valero McKee

11

--------------------------------------------------------------------------------




or the Business and (b) with respect to Environmental Laws, which are addressed
exclusively in Section 4.11.
4.5    Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar Applicable Laws with respect to creditors pending against, being
contemplated by, or, to the knowledge of VTDC, threatened, against VTDC or
Valero McKee.
4.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of VTDC or its Affiliates who is entitled to
receive from the Partnership any fee or commission in connection with the
transactions contemplated by this Agreement.
4.7    Tax Matters.
(a)    Except as would not result in a Material Adverse Effect with respect to
Valero McKee or the Business, (i) all tax returns required to be filed by or
with respect to Valero McKee and its assets and operations have been duly filed
on a timely basis (taking into account all extensions of due dates) and such tax
returns are true, correct and complete; (ii) all taxes owed by Valero McKee or
with respect to its assets and operations which are or have become due have been
timely paid in full; (iii) there are no Encumbrances for taxes on any of the
assets of Valero McKee, other than those not yet due and payable and which will,
if payable, be paid by VTDC; (iv) there is not in force any extension of time
with respect to the due date for the filing of any tax return of or with respect
to Valero McKee nor is there any outstanding agreement or waiver by or with
respect to Valero McKee extending the period for assessment or collection of any
tax; and (v) there is no pending or, to the knowledge of VTDC, threatened
action, audit, required for ruling, proceeding or investigation for assessment
or collection of tax and no tax assessment, deficiency or adjustment has been
asserted or proposed in writing with respect to Valero McKee or its assets that
has not been resolved.
(b)    Valero McKee is not a party to any tax allocation or tax sharing
agreement that will be binding on such entity after Closing.
(c)    Immediately prior to Closing, Valero McKee will be a partnership or
disregarded entity for federal income tax purposes.
4.8    Title to and Condition of Assets.
(a)    Valero McKee has good and valid title to its assets (including those
comprising the Business), free and clear of all Encumbrances other than
Permitted Encumbrances. The assets of Valero McKee, when considered together
with the services to be provided pursuant to the Ancillary Documents, are
sufficient to conduct the operations and business historically conducted by
Valero and its Affiliates with respect to the Business.
(b)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect with respect to Valero McKee or the Business, to the knowledge of
VTDC, the assets owned or operated by Valero McKee are, in the aggregate, in
good operating condition and repair (normal

12

--------------------------------------------------------------------------------




wear and tear excepted), free from any material defects (other than Permitted
Encumbrances) and suitable for the purposes for which they are currently used.
4.9    Financial Matters.
(a)    VTDC has made available to the Partnership true, complete and correct
copies of the unaudited balance sheet of the Business as of December 31, 2015,
and the related unaudited statement of income for the year then ended
(collectively, the “Financial Statements”). Except as noted in the Financial
Statements (including any notes thereto), the Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby and present fairly the financial condition of the
Business as of such dates and the results of operations of the Business for such
periods (other than for changes in accounting principles disclosed therein and,
with respect to the unaudited financial statements, for normal and recurring
year-end adjustments and the absence of general and administrative expense
allocations and financial footnotes).
(b)    There are no liabilities or obligations of Valero McKee (whether accrued,
absolute, contingent or otherwise) and there are no facts or circumstances that
would result in any such liabilities or obligations, other than (i) liabilities
or obligations reflected or reserved against in the Financial Statements; (ii)
liabilities or obligations incurred in the ordinary course of business
consistent with past practices since December 31, 2015; (iii) liabilities or
obligations arising under executory Contracts entered into in the ordinary
course of business consistent with past practices; (iv) liabilities not required
to be presented by GAAP in unaudited financial statements; (v) liabilities or
obligations under this Agreement; and (vi) other liabilities or obligations
which, in the aggregate, would not have a Material Adverse Effect with respect
to Valero McKee or the Business.
4.10    No Adverse Changes. Since December 31, 2015, except as disclosed in
Valero’s public filings with the Securities and Exchange Commission, there has
not been any Material Adverse Effect with respect to Valero McKee or the
Business.
4.11    Environmental Matters. Except as do not (individually or in the
aggregate) have a Material Adverse Effect with respect to Valero McKee or the
Business, Valero McKee and the Business (a) are in substantial compliance with
all applicable Environmental Laws and Environmental Permits; (b) are not the
subject of any outstanding administrative or judicial order, judgment, agreement
or arbitration award from any Governmental Authority under any Environmental Law
relating to Valero McKee or its assets and requiring remediation or the payment
of a fine or penalty; (c) have all Environmental Permits needed to operate the
assets of Valero McKee as they have been operated immediately prior to Closing;
and (d) are not subject to any pending Claims under any Environmental Laws with
respect to which VTDC or Valero McKee have been notified in writing by or on
behalf of a plaintiff or claimant.
4.12    Contracts.
(a)    VTDC has made available to the Partnership a correct and complete copy of
(i) each Contract (other than any Contract granting any Permits, servitudes,
easements or rights-of-way) materially affecting Valero McKee and its assets,
the loss of which could have a Material

13

--------------------------------------------------------------------------------




Adverse Effect with respect to Valero McKee or the Business and (ii) each other
Contract to which VTDC or Valero McKee is a party that provides for revenues to
or commitments of Valero McKee or with respect to its assets in an amount
greater than $100,000 during a calendar year. The contracts described in clauses
(i) and (ii) are referred to herein as the “Material Contracts.”
(b)    Each Material Contract is in full force and effect, and none of VTDC,
Valero McKee or, to the knowledge of VTDC, any other party, is in breach or
default thereunder and no event has occurred that upon receipt of notice or
lapse of time or both would constitute any breach or default thereunder, except
for such breaches or defaults as would not, individually or in the aggregate,
have a Material Adverse Effect with respect to Valero McKee or the Business.
4.13    Employees. Valero McKee has no employees.
4.14    Investment Company Act. Neither of VTDC or Valero McKee is subject to
regulation under the Investment Company Act of 1940, as amended.
4.15    Acquisition as Investment. VTDC is acquiring the Unit Consideration for
its own account as an investment without the present intent to sell or offer the
same to any other Person or effect a distribution of the Unit Consideration.
VTDC acknowledges that the Unit Consideration has not been registered pursuant
to the Securities Act or any state securities laws, and that none of the Unit
Consideration may be transferred except pursuant to registration or an
applicable exemption thereunder. VTDC is an “accredited investor” as defined
under Rule 501 promulgated under the Securities Act.
4.16    Conflicts Committee Matters.
(a)    No representation or warranty or other statement made by VTDC in this
Agreement, the VTDC Ancillary Documents, the certificates delivered pursuant to
this Agreement or otherwise in connection with the transactions contemplated by
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary to make the statements in this Agreement or therein,
in light of the circumstances in which they were made, not misleading.
(b)    VTDC has not intentionally withheld disclosure from the Conflicts
Committee or its advisors of any fact that would, individually or in the
aggregate, have a Material Adverse Effect with respect to Valero McKee or the
Business.
(c)    The projections and budgets provided in writing to the Conflicts
Committee (including those provided to any financial advisor to the Conflicts
Committee) as part of the Conflicts Committee’s review in connection with this
Agreement have a reasonable basis and are consistent with VTDC’s management’s
current expectations with respect to Valero McKee and the Business. All other
financial and operational information provided in writing to the Conflicts
Committee (including to any financial advisor to the Conflicts Committee) as
part of its review of the proposed transaction is derived from and is consistent
with VTDC’s, and Valero McKee’s books and records, as applicable.

14

--------------------------------------------------------------------------------




4.17    Opportunity for Independent Investigation. VTDC, together with its
Affiliates, has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the transactions
contemplated herein and in the Ancillary Documents. VTDC has conducted its own
independent review and analysis of the Partnership and the Unit Consideration,
including with respect to the Partnership’s liabilities, results of operations,
financial condition and prospects, and acknowledges that it has been provided
access to personnel, properties, premises and records of the Partnership. In
entering into this Agreement, VTDC has relied solely upon the representations,
warranties and covenants contained herein and in the Ancillary Documents and
upon its own investigation and analysis of the Partnership (such investigation
and analysis having been performed by VTDC).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership hereby represents and warrants to VTDC that, as of the date of
this Agreement:
5.1    Organization. The Partnership is a limited partnership, duly formed and
validly existing and in good standing under the Applicable Laws of the State of
Delaware.
5.2    Authorization. The Partnership and each Affiliate thereof party to a
Partnership Ancillary Document has full limited partnership or limited liability
company power and authority to execute, deliver, and perform this Agreement and
any Partnership Ancillary Documents to which it is a party. The execution,
delivery, and performance by the Partnership of this Agreement and by the
Partnership and each Affiliate thereof party to a Partnership Ancillary Document
of the Partnership Ancillary Documents to which it is a party and the
consummation by the Partnership of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership or
limited liability company action as the case may be. This Agreement has been
duly executed and delivered by the Partnership and constitutes, and each
Partnership Ancillary Document executed or to be executed by the Partnership (or
Affiliate thereof party thereto) has been, or when executed will be, duly
executed and delivered by the Partnership (or Affiliate thereof party thereto)
and constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of the Partnership (or Affiliate thereof party
thereto), enforceable against such party in accordance with their terms, except
to the extent that such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Applicable Laws affecting creditors’ rights and remedies generally
and (b) equitable principles which may limit the availability of certain
equitable remedies (such as specific performance) in certain instances.
5.3    Validly Issued Units. Upon issuance in connection with the Closing, the
Unit Consideration and the New General Partner Units will be validly issued,
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Revised Limited Partnership Act) and
free of any preemptive or similar rights.

15

--------------------------------------------------------------------------------




5.4    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Partnership of this Agreement and by
the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party does not,
and the consummation of the transactions contemplated hereby and thereby will
not, (a) violate, conflict with, or result in any breach of any provision of the
certificate of limited partnership or the agreement of the limited partnership
or other similar governing documents of the Partnership or such Affiliates; (b)
violate in any material respect any Applicable Law to which the Partnership or
such Affiliates is subject; or (c) result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or trigger any
rights to payment or other compensation under any Contract to which the
Partnership is a party or by which the Partnership is bound that could prevent
or materially delay the consummation of the transactions contemplated by this
Agreement. Except with respect to Right-of-Way Consents and Environmental
Permits, no Consent of any Governmental Authority is required in connection with
the execution, delivery and performance by the Partnership of this Agreement and
by the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party or the
consummation of the transactions contemplated hereby or thereby.
5.5    Absence of Litigation. There is no Claim pending or, to the knowledge of
the Partnership, threatened against the Partnership or its Affiliates relating
to the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Partnership to perform its obligations and agreements
under this Agreement or the Partnership Ancillary Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby.
5.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of the Partnership or its Affiliates who is
entitled to receive from VTDC any fee or commission in connection with the
transactions contemplated by this Agreement.
5.7    Opportunity for Independent Investigation. The Partnership, together with
its Affiliates, has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein and in the Ancillary Documents. The Partnership
has conducted its own independent review and analysis of Valero McKee, including
with respect to its liabilities, results of operations, financial condition and
prospects, and acknowledges that the Partnership has been provided access to
personnel, properties, premises and records of VTDC and Valero McKee for such
purpose. In entering into this Agreement, the Partnership has relied solely upon
the representations, warranties and covenants contained herein and in the
Ancillary Documents and upon its own investigation and analysis of Valero McKee
(such investigation and analysis having been performed by the Partnership).
5.8    Acquisition as Investment. The Partnership is acquiring the McKee
Interests for its own account as an investment without the present intent to
sell or offer the same to any other Person or effect a distribution of the McKee
Interests, other than the conveyance of the McKee Interests to Valero Operating.
The Partnership acknowledges that the McKee Interests are not registered

16

--------------------------------------------------------------------------------




pursuant to the Securities Act or any state securities laws, and that none of
the McKee Interests may be transferred except pursuant to registration or an
applicable exemption thereunder. The Partnership is an “accredited investor” as
defined under Rule 501 promulgated under the Securities Act.


ARTICLE VI
COVENANTS
6.1    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to promptly take all such action.
6.2    Further Assurances. After the Closing, each Party shall use its
commercially reasonable efforts to take such further actions, including
obtaining or transferring to the other Party all necessary Permits, Consents,
orders and Contracts, and executing and causing its Affiliates to execute such
further documents, as may be necessary or reasonably requested by the other
Party in order to effectuate the intent of this Agreement and the Ancillary
Documents and to provide such other Party with the intended benefits of this
Agreement and the Ancillary Documents. Without limiting the generality of the
foregoing, the Parties acknowledge that the Parties have used their good faith
efforts to identify all of the assets and operations to be assigned,
transferred, contributed and conveyed to the Partnership in connection with this
Agreement. However, due to the age of some of the assets or operations and the
difficulties in locating appropriate data with respect to some of the assets
included in these operations, it is possible that some of the assets intended to
be assigned, transferred, contributed or conveyed ultimately to the Partnership
were not identified and therefore are not assigned, transferred, contributed or
conveyed (directly or indirectly) to the Partnership as of the Effective Time.
To the extent that any assets were not identified but form an integral part of
the assets and operations of Valero McKee and are not needed for the conduct of
any of the businesses conducted by Valero and its Affiliates, then the intent of
the Parties is that all such unidentified assets are intended to be assigned,
transferred, contributed and conveyed to the Partnership pursuant to this
Agreement. To the extent any such assets are identified at a later date, the
Parties shall take all appropriate action required in order to assign, transfer,
contribute or convey such assets to the Partnership. Likewise, to the extent
that any assets or operations that are indirectly assigned, transferred,
contributed or conveyed to the Partnership hereunder are later identified by the
Parties as assets and operations that the Parties did not intend to assign,
transfer, contribute or convey to the Partnership, the Parties shall take all
appropriate action required to assign, transfer, contribute or convey such
assets and operations to VTDC.
6.3    Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of Valero McKee for all periods at or prior to the Effective Time
and any information which may

17

--------------------------------------------------------------------------------




be relevant to determining the amount payable hereunder, and shall preserve all
such information, records and documents at least until the expiration of any
applicable statute of limitations or extensions thereof.
6.4    Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with each other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by either Party for
the wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any Claims or other disputes involving any of the Parties hereto
(other than in connection with disputes between the Parties).
6.5    Retention of and Access to Books and Records.
(a)    As promptly as practicable and in any event before 90 days after the
Closing Date, VTDC will deliver or cause to be delivered to the Partnership, the
Books and Records that are in the possession or control of VTDC or its
Affiliates.
(b)    The Partnership agrees to afford VTDC and its Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
VTDC or its Affiliates (other than for reasonable out-of-pocket expenses);
provided that such access will not be construed to require the disclosure of
Books and Records that would cause the waiver of any attorney-client, work
product or like privilege; provided, further, that in the event of any
litigation, nothing herein shall limit either Party’s rights of discovery under
Applicable Law. Without limiting the generality of the preceding sentences, the
Partnership agrees to provide VTDC and its Affiliates reasonable access to and
the right to make copies of the Books and Records after the Closing for the
purposes of assisting VTDC and its Affiliates (i) in complying with VTDC’s
obligations under this Agreement and any Ancillary Document; (ii) in adjusting,
prorating and settling the charges and credits provided for under this Agreement
and any Ancillary Document; (iii) in preparing tax returns; (iv) in responding
to or disputing any tax audit; (v) in asserting, defending or otherwise dealing
with any Claim or dispute, known or unknown, under this Agreement; (vi) in
asserting, defending or otherwise dealing with any third-party Claim or dispute
by or against VTDC or its Affiliates relating to Valero McKee; or (vii) in
performing their obligations under the Omnibus Agreement.
(c)    Notwithstanding the foregoing provisions of this Section 6.5 or anything
else to the contrary in this Agreement, with respect to any Books and Records
the transfer or other disclosure of which to the Partnership would waive (or
would reasonably risk the waiver of) any attorney/client, work product, tax
practitioner, audit or other privilege relating to the Retained Liabilities,
VTDC shall not be required to transfer such Books and Records (or any copies
thereof) to the Partnership until the Parties enter into a mutually-agreed joint
defense agreement to allow for the sharing of common defense privileged
materials.
6.6    NYSE. Prior to the issuance of the Unit Consideration, the Partnership
shall cause the Unit Consideration to be approved for listing on the New York
Stock Exchange.

18

--------------------------------------------------------------------------------




ARTICLE VII
INDEMNIFICATION
7.1    Indemnification. From and after the Closing and subject to the provisions
of this Article VII, (a) VTDC agrees to indemnify and hold harmless the
Partnership Indemnified Parties from and against any and all Partnership
Indemnified Costs and (b) the Partnership agrees to indemnify and hold harmless
the VTDC Indemnified Parties from and against any and all VTDC Indemnified
Costs. For the avoidance of doubt, but subject to Section 7.5, the foregoing
indemnification is intended to be in addition to and not in limitation of any
indemnification to which the Parties may be entitled under the Ancillary
Documents. For purposes of calculating Indemnified Costs (but not determining
whether a breach has occurred), no effect shall be given to any qualifications
of representations or warranties as to materiality or Material Adverse Effect.
7.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to VTDC or the Partnership, as applicable (the “Indemnifying
Party”), of the commencement or assertion of any Claim by a third party
(collectively, a “third-party action”) in respect of which such Indemnified
Party seeks indemnification hereunder. Any failure so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that it, he,
or she may have to such Indemnified Party under this Article VII unless the
failure to give such notice materially and adversely prejudices the Indemnifying
Party. The Indemnifying Party shall have the right to assume control of the
defense of, settle, or otherwise dispose of such third-party action on such
terms as it deems appropriate; provided, however, that:
(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such third-party
action; (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action;
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a Material Adverse Effect with respect to the Indemnified Party;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement without the consent of the Indemnified Party that does
not include as an

19

--------------------------------------------------------------------------------




unconditional term thereof the giving by each claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such third-party
action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
7.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 7.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
7.4    Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:
(a)    The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., San Antonio,
Texas time, on or prior to the date that is 18 months after of the Closing Date;
provided, however, that written claims for indemnification (i) for Indemnified
Costs arising out of a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 5.1, 5.2 and 5.6 (the “Fundamental Representations”) may
be made at any time and (ii) for Indemnified Costs arising out of a breach of
any covenant may be made at any time prior to the expiration of such covenant
according to its terms.
(b)    An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $1,800,000 (with the Indemnifying Party only being
responsible for Indemnified Costs in excess of such amount). The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$36,000,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of a breach of any
Fundamental Representations.

20

--------------------------------------------------------------------------------




(c)    Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Partnership’s and the other Partnership Indemnified Parties’ and VTDC’s and the
other VTDC Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article VII.
7.5    Remedies Under Ancillary Documents. Each Party acknowledges and agrees
that this Article VII is not the remedy for and does not limit the Parties’
remedies for matters covered by the indemnification provisions contained in the
Ancillary Documents. Any indemnification obligation of VTDC to the Partnership
Indemnified Parties, on the one hand, or the Partnership to the VTDC Indemnified
Parties, on the other hand, pursuant to this Article VII shall be reduced by an
amount equal to any indemnification recovery by such Indemnified Parties
pursuant to the other Ancillary Documents between the Parties to the extent that
such other indemnification recovery arises out of the same event or circumstance
giving rise to the indemnification obligation of VTDC or the Partnership,
respectively, hereunder.
7.6    Tax Related Adjustments and Tax Reporting of Transactions.
(a)    VTDC and the Partnership agree that any payment of Indemnified Costs made
hereunder will be treated by the Parties on their tax returns as an adjustment
to the Cash Distribution.
(b)    Except as otherwise provided in clause (iii) of this Section 7.6(b), VTDC
and the Partnership further acknowledge and agree that the transactions
described in this Agreement are properly characterized as transactions described
in Sections 721(a) and 731 of the Code and agree to file all tax returns in a
manner consistent with such treatment. In this regard, VTDC and the Partnership
agree that the Cash Distribution shall be treated (i) as a “debt-financed
transfer” to VTDC under Treasury Regulation Section 1.707-5(b) to the extent the
cash is traceable under the principles of Treasury Regulation Section 1.163-8T
to VTDC’s allocable share, determined under Treasury Regulation Section
1.707-5(b)(2), of indebtedness of the Partnership, (ii) as a reimbursement of
capital expenditures (within the meaning of Treasury Regulation Section
1.707-4(d)) with respect to the tankage and related assets owned by Valero
McKee, to the extent that VTDC provides to the Partnership on or before January
15, 2017 a statement that states the amount of qualifying capital expenditures
and evidence satisfactory to the Partnership documenting the capital
expenditures and their qualification, and (iii) as the proceeds of a sale by
assets by VTDC to the Partnership to the extent clause (i), clause (ii), or any
other exception to the “disguised sale” rules under Section 707 and the Treasury
Regulations thereunder, are inapplicable. The Parties acknowledge that Valero
McKee is disregarded for federal income tax purposes as an entity apart from
VTDC. Except with the prior written consent of VTDC, the Partnership agrees to
act at all times in a manner consistent with the foregoing intended treatment of
the Cash Distribution, including, if required, disclosing the distribution of
the Cash Distribution in accordance with the requirements of Treasury Regulation
Section 1.707-3(c)(2).
7.7    Express Negligence Rule. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE

21

--------------------------------------------------------------------------------




RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES
BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY
OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.
ARTICLE VIII
MISCELLANEOUS
8.1    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF VALERO MCKEE
OR ITS ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF
THE ASSETS OF VALERO MCKEE GENERALLY, THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE ASSETS OF VALERO MCKEE, (B) THE INCOME TO BE
DERIVED FROM VALERO MCKEE OR ITS ASSETS, (C) THE SUITABILITY OF THE ASSETS OF
VALERO MCKEE FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(D) THE COMPLIANCE OF OR BY THE ASSETS OF VALERO MCKEE OR THEIR OPERATION WITH
ANY APPLICABLE LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION
OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS) OR (E) THE
HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE ASSETS OF VALERO MCKEE. EXCEPT TO THE EXTENT PROVIDED
IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT, NONE OF THE
PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO VALERO MCKEE OR ITS ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. THIS SECTION 8.1 SHALL
SURVIVE THE ASSIGNMENT, TRANSFER, CONTRIBUTION OR CONVEYANCE OF THE MCKEE
INTERESTS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
8.1 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED
TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO VALERO MCKEE OR ITS
ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR
OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
OMNIBUS AGREEMENT.

22

--------------------------------------------------------------------------------




8.2    Expenses. Except as expressly provided in this Agreement, or as provided
in the Ancillary Documents or the Omnibus Agreement, all costs and expenses
incurred by the Parties in connection with the consummation of the transactions
contemplated hereby shall be borne solely and entirely by the Party which has
incurred such expense. For the avoidance of doubt, the Partnership shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein.
8.3    Notices. All notices, requests, demands and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five (5) Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide when delivery is confirmed by the carrier; or (d) if by e-mail,
one (1) Business Day after delivery with receipt is confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:
if to VTDC:
Valero Terminaling and Distribution Company
c/o Valero Energy Corporation
One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 345-2413


if to the Partnership:
Valero Energy Partners LP
c/o Valero Energy Partners GP LLC
One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 370-5161


or to such other address or to such other person as either Party will have last
designated by notice to the other Parties.
8.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

23

--------------------------------------------------------------------------------




8.5    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
8.6    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 8.6. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 8.6(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department for purposes of
resolving any dispute that may arise hereunder or for complying with Applicable
Law or the rules of any securities exchange applicable to the Party, and the
receiving Party shall be entitled to retain any Confidential Information in
electronic form stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this Section 8.6, and such archived or
back-up Confidential Information shall not be accessed except as required by
Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys, representatives and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement and any Ancillary Document (the “Receiving
Party Personnel”). The Receiving Party Personnel who have access to any
Confidential Information of the disclosing Party will be made aware of the
confidentiality provision of this Agreement, and will be required to abide by
the terms thereof.

24

--------------------------------------------------------------------------------




(e)    Survival. The obligation of confidentiality under this Section 8.6 shall
survive until the second anniversary the Closing Date.
8.7    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article VII and the Parties’ respective Affiliates with respect to Section 8.1)
any rights or remedies of any nature whatsoever under or by reason of this
Agreement.
8.8    Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by either Party without the
prior written consent of the other Party hereto.
8.9    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
8.10    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
8.11    Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
8.12    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive either
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
ARTICLE IX
INTERPRETATION
9.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against either Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:

25

--------------------------------------------------------------------------------




(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;
(d)    each Exhibit to this Agreement is a part of this Agreement, but if there
is any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(h)    unless the context otherwise requires, all references to time shall mean
time in San Antonio, Texas;
(i)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified; and
(j)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
9.2    References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection” or “Exhibit” shall be to an Article, Section,
subsection or Exhibit of this Agreement, unless the context requires otherwise.
Unless the context clearly requires otherwise, the words “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall
refer to this Agreement as a whole and not to a particular Article, Section,
subsection, clause or other subdivision hereof. Cross references in this
Agreement to a subsection or a clause within a Section may be made by reference
to the number or other subdivision reference of such subsection or clause
preceded by the word “Section.” Whenever the context requires, the words used
herein shall include the masculine, feminine and neuter gender, and the singular
and the plural.
[Signature page follows.]



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


VALERO TERMINALING AND
DISTRIBUTION COMPANY
 
 
VALERO ENERGY PARTNERS LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: Valero Energy Partners GP LLC, as the
 General Partner of Valero Energy Partners LP
By:
 /s/ R. Lane Riggs
 
 
 
 
 
Name: R. Lane Riggs
Title: Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Richard F. Lashway
 
 
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer






[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
Amended and Restated Omnibus Agreement Schedules

    

--------------------------------------------------------------------------------




EXHIBIT B
Terminal Services Schedule (McKee Terminal)

    

--------------------------------------------------------------------------------




EXHIBIT C
McKee Lease Agreement




--------------------------------------------------------------------------------




EXHIBIT D
Assignment Document





--------------------------------------------------------------------------------






ASSIGNMENT OF MEMBERSHIP INTERESTS
This ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (the “Assignment”) in
Valero Partners McKee, LLC, a Delaware limited liability company (the “Assigned
Entity”), is effective as of the Effective Time on [April 1], 2016, by and
between Valero Terminaling and Distribution Company, a Delaware corporation (the
“Assignor”), Valero Energy Partners GP LLC (the “General Partner”) and Valero
Energy Partners LP, a Delaware limited partnership (the “Assignee”).
WHEREAS, the Assignor owns 100% of the membership interests of the Assigned
Entity (the “McKee Interests”), and desires to assign, transfer, contribute and
convey, directly or indirectly, to Assignee all of such Assignor’s right, title
and interest in and to the McKee Interests, in accordance with that certain
Contribution Agreement, dated as of [April 1], 2016, among the Assignors and the
Assignee (the “Contribution Agreement” and capitalized terms that are used but
not defined herein having the meanings ascribed to them in the Contribution
Agreement);
NOW, THEREFORE, for good and valuable consideration, as detailed in the
Contribution Agreement, the receipt and sufficiency of which are hereby
acknowledged and confessed by Assignor, the undersigned do hereby agree as
follows:
1.    Assignment and Assumption.
(a)     The Assignor does hereby BARGAIN, CONTRIBUTE, ASSIGN, TRANSFER, CONVEY,
SET OVER and DELIVER 2.0% of the McKee Interests in accordance with the
Contribution Agreement to the General Partner, its successors and assigns,
forever. The General Partner hereby accepts the Assignor’s assignment and hereby
assumes all obligations attributable to such McKee Interests.
(b)    The Assignor and the General Partner do hereby BARGAIN, CONTRIBUTE,
ASSIGN, TRANSFER, CONVEY, SET OVER and DELIVER the McKee Interests in accordance
with the Contribution Agreement to Assignee, its successors and assigns,
forever. Assignee hereby accepts Assignor’s and the General Partner’s assignment
and hereby assumes all obligations attributable to the McKee Interests.    
2.    Admission as Member. The Assignor and the General Partner hereby consent
to the admission of the Assignee as a member of the Assigned Entity. Immediately
following the admission of Assignee as a member of the Assigned Entity, the
Assignor and the General Partner shall and do hereby withdraw from the Assigned
Entity as a member of the Assigned Entity, and shall thereupon cease to be a
member of the Assigned Entity, and shall thereupon cease to have or exercise any
right or power as a member of the Assigned Entity.
3.    General. THIS ASSIGNMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. This Assignment is binding on and
shall inure to the benefit of the signatories hereto and their respective

Exhibit D-1

--------------------------------------------------------------------------------




successors and assigns. This Assignment may be executed in counterparts,
including faxed counterparts.
4.    Notwithstanding anything in this Assignment, this Assignment is being
executed solely for the purpose of implementing, and carrying out the intentions
of the parties under, the Contribution Agreement, and is not intended to
enlarge, limit or alter the rights or obligations of any party under the
Contribution Agreement. In the event that any provision of this Assignment
conflicts with, or is inconsistent with, any provision of the Contribution
Agreement, the provisions of the Contribution Agreement shall control.
[Signature page follows.]



Exhibit D-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time on the Closing Date.


ASSIGNOR:


VALERO TERMINALING AND
DISTRIBUTION COMPANY


 
 
 
 
By:
 
Name:
 
Title:
 



GENERAL PARTNER:


VALERO ENERGY PARTNERS GP LLC


 
 
By:
 
Name:
 
Title:
 





ASSIGNEE:


VALERO ENERGY PARTNERS LP


By: VALERO ENERGY PARTNERS GP LLC,
as general partner of Valero Energy Partners LP


By:
 
Name:
 
Title:
 




Exhibit D-3



--------------------------------------------------------------------------------




EXHIBIT E
Amended Services and Secondment Exhibits


    








--------------------------------------------------------------------------------




EXHIBIT F


McKee Assignment










--------------------------------------------------------------------------------














______________________________________________________________________________
BILL OF SALE AND ASSIGNMENT AGREEMENT
(McKee Terminal)


THIS BILL OF SALE AND ASSIGNMENT AGREEMENT (this “Bill of Sale”) is entered into
effective as of the 31st day of March, 2016 (the “Effective Date”), by and
between DIAMOND SHAMROCK REFINING COMPANY, L.P., a Delaware limited partnership
(“Assignor”), and VALERO PARTNERS MCKEE, LLC, a Delaware limited liability
company (“Assignee”). The above-named entities are sometimes referred to in this
Bill of Sale each as a “Party” and collectively as the “Parties.”


W I T N E S S E T H:
WHEREAS, Assignor has agreed to convey and assign to Assignee and Assignee has
agreed to accept from Assignor all of the Transferred Interests (as defined
below), other than the land, comprising the tank farm and terminal located in
Sunray, Texas (the “Terminal”); and
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:
1.    Assignor, hereby SELLS, ASSIGNS, TRANSFERS, GRANTS, DELIVERS AND CONVEYS
to Assignee, all right, title and interest of Assignor in and to the following:
(a)
the crude oil, refined products and intermediates storage tanks identified on
Exhibit A attached hereto and incorporated herein for all purposes (the “Tanks”)
that are situated on the those tracts or parcels of land located in Sunray,
Texas (the “Premises”) as more particularly described and referred to as the
“Premises” in that certain Lease and Access Agreement dated of even date
herewith between Assignor, as Lessor and Assignee, as Lessee (the “Lease”);

(b)
tank valves, tank gauges, booster pumps, transfer pumps, meters, recorders,
fittings, pressure and temperature equipment, cathodic protection equipment,
leak detection equipment, improvements and other equipment, personal property
and facilities, all of which are located on the Premises and used in connection
with the operation of the Tanks (all such equipment, personal property and
facilities being hereinafter referred to as the “Personal Property”) (for the
avoidance of doubt, the Personal Property does not include any inventories of
crude oil, feedstocks or refined products that may be located on the Premises,
nor does it include any personal property owned by Assignor that is located on
the Premises but used exclusively in connection with the operation of Assignor’s
McKee Refinery);




--------------------------------------------------------------------------------




(c)
all crude oil, intermediates and refined product pipelines to the extent they
are (i) located wholly on, below, above and/or within the Premises and connect
into the Tanks, or (ii) located partially on and partially off the Premises and
used in connection with the operation of the Tanks (the “Facility Pipelines”),
provided that pursuant to the Lease the Parties shall have the right to
demarcate the point (as determined, the “Demarcation Point”) at which any such
pipeline located partially on and partially off the Premises connects to any
Refinery Pipeline (as defined in Lease) and that portion extending from the
boundary of the Premises to the Demarcation Point shall be considered Facility
Pipeline;

(d)
all licenses, permits, consents, authorizations and certificates issued,
approved or granted by governmental authorities prior to the Effective Date
which are necessary to and used exclusively in connection with the ownership and
operation of the Terminal, together with all renewals and modifications thereof
(the “Permits”) subject, in each instance, to the terms of the Permits and
applicable legal requirements regarding transfer or assignment; and

(e)
all agreements, commitments and contracts related solely and exclusively to the
Terminal or its operations (the “Contracts”) subject, in each instance, to the
terms of the Contracts regarding assignment.

The Tanks, Personal Property, Facility Pipelines, Permits and Contracts are
hereinafter collectively referred to as the “Transferred Interests.”
Notwithstanding anything to the contrary herein, the Transferred Interests do
not include (i) the Premises, (ii) the Refinery Facilities (as defined in the
Lease), (iii) the Refinery Pipelines (as defined in the Lease), or (iv) any
properties, rights or interests being leased or licensed by Assignor to Assignee
under Lease.
2.    Assignee accepts the foregoing conveyance and assignment of the
Transferred Interests and hereby assumes and agrees, without the need for
further action, to be bound by and to pay, perform and observe all of the terms,
conditions, and obligations (if any) to be paid, performed, or observed by
Assignor with respect to the Transferred Interests, whether arising before, on
or after the Effective Date, and including, without limitation, all liabilities
for compliance with the terms thereof. Except to the extent otherwise provided
in the Omnibus Agreement (as defined below), Assignee further agrees to
indemnify Assignor and hold Assignor harmless from and against any and all
claims, liens, damages, demands, causes of action, liabilities, lawsuits,
judgments, losses, costs and expenses (including but not limited to attorneys’
fees and expenses) asserted against or incurred by Assignor by reason of or
arising out of any failure by Assignee to perform or observe the obligations,
liabilities, covenants, terms and conditions assumed by Assignee hereunder.
3.    THE TRANSFERRED INTERESTS ARE CONVEYED AND ASSIGNED UNDER THIS BILL OF
SALE AS-IS, WHERE-IS, WITH ALL FAULTS, WITHOUT RECOURSE AGAINST ASSIGNOR, AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, WHETHER EXPRESS,
IMPLIED OR BY OPERATION OF LAW, IT BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE
EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING WITHOUT LIMITATION,
ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR

2



--------------------------------------------------------------------------------




PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY
DESCRIPTION OF THE TRANSFERRED INTERESTS, OR BY ANY SAMPLE OR MODEL, AND ALL
OTHER WARRANTIES WHATSOEVER. Assignee accepts the Transferred Interests and all
rights and obligations related thereto, upon the terms set forth herein and
without recourse against Assignor or any of its affiliates or any of their
respective officers, directors, agents, employees or representatives.
4.    If notice to, or the consent, authorization, permission or approval of,
any third party (each, an “Approval” and collectively, the “Approvals”) is
required for an assignment of any of the Permits or Contracts to be effective,
the assignment to Assignee of such Permits or Contracts shall be effective upon
the granting of such Approval. Assignee shall be solely responsible for securing
all necessary Approvals and shall endeavor to do so as promptly as possible;
provided, however, that Assignor shall reasonably cooperate with Assignee in
securing Approvals so long as Assignor is not required to incur any costs or
expenses (other than de minimis costs and expenses) as a result thereof. To the
extent that the failure to obtain any Approval would give rise to the right on
the part of any third party to terminate, or limit any right of Assignor or
Assignee with respect to, any of the Permits or Contracts affected thereby, then
any provision contained in this Bill of Sale shall not become effective with
respect to such Permits or Contracts unless and until such Approval has been
obtained, waived or is no longer required. When such Approval has been obtained,
waived or is no longer required, this Bill of Sale shall automatically become
effective without the need for any further action on the part of Assignor,
Assignee or any other person and without payment of any further consideration.
Until such time as any such Approval has been obtained or waived or is no longer
required, Assignor shall (without infringing on the legal rights of any third
party or violating any law) endeavor to provide Assignee with the equivalent
benefits of the Permits or Contracts affected, by subcontract or otherwise, on
the condition that Assignee shall (without infringing on the legal rights of any
third party or violating any law) cooperate and assist in such efforts and shall
bear all economic burdens and other obligations and liabilities of Assignor
under the affected Permits or Contracts, notwithstanding the fact that the same
have not been transferred to Assignee. Notwithstanding the foregoing or anything
else to the contrary herein, Assignor’s obligations under this paragraph shall
expire on the one year anniversary of the Effective Date.
5.    From time to time, at Assignee’s or Assignor’s request, whether on or
after the Effective Date and without further consideration, Assignor or
Assignee, as applicable shall take all such further action as is necessary or
reasonably desirable to carry out the purposes of this Bill of Sale (including
executing and delivering or causing to be executed and delivered, any further
instruments of assignment, conveyance or transfer, consents and other documents
and providing any reasonably requested information), as the other party
reasonably may request; provided, however, that Assignor’s obligations under
this paragraph shall expire on the one year anniversary of the Effective Date
and provided, further, that Assignor shall not be obligated to incur any costs
or expenses (other than de minimis costs or expenses) under this paragraph.
6.    This Bill of Sale shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to conflicts of laws rules as
applied in Texas. Venue for any action arising out of or in connection with this
Bill of Sale shall be exclusively in the appropriate state or federal courts
located in Bexar County, Texas.

3



--------------------------------------------------------------------------------




7.    Notwithstanding any provision to the contrary contained herein, for so
long as the Omnibus Agreement (as defined below) remains in full force and
effect, to the extent of any conflict between the terms of this Bill of Sale and
the terms of the Omnibus Agreement, the terms of the Omnibus Agreement shall
govern and control. Further, notwithstanding any waiver or agreement of either
of the Parties hereto contained in this Bill of Sale, no such waiver or
agreement shall affect or limit the rights or remedies of such party or its
affiliates under the Omnibus Agreement, or the obligations and liabilities of
the other parties to the Omnibus Agreement. For purposes of this Bill of Sale,
the term “Omnibus Agreement” means that certain Amended and Restated Omnibus
Agreement dated July 1, 2014, among Valero Energy Corporation, a Delaware
corporation, Valero Marketing and Supply Company, a Delaware corporation, Valero
Terminaling and Distribution Company, a Delaware corporation, The Premcor
Refining Group Inc., a Delaware corporation, The Premcor Pipeline Co., a
Delaware corporation, Valero Energy Partners LP, a Delaware limited partnership,
Valero Energy Partners GP LLC, a Delaware limited liability company, Valero
Partners Operating Co. LLC, a Delaware limited liability company, Valero
Partners EP, LLC, a Delaware limited liability company, Valero Partners Lucas,
LLC, a Delaware limited liability company, Valero Partners Memphis, LLC, a
Delaware limited liability company, Valero Partners North Texas, LLC, a Delaware
limited liability company, Valero Partners South Texas, LLC, a Delaware limited
liability company, and Valero Partners Wynnewood, LLC, a Delaware limited
liability company, as the same has been amended by that certain Amendment and
Restatement of Schedules to Amended and Restated Omnibus Agreement dated as of
the Effective Date, and as the same may be further amended and supplemented from
time to time.
8.    This Bill of Sale shall inure to the benefit of all parties hereto and
their respective successors and assigns.



4



--------------------------------------------------------------------------------




[Signature page to Bill of Sale and Assignment Agreement]
IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale and
Assignment Agreement on the date set forth in the acknowledgements of Assignor
and Assignee below, to be effective as of the Effective Date.
ASSIGNOR:


DIAMOND SHAMROCK REFINING
COMPANY, L.P., a Delaware limited partnership


By:    Valero Services, Inc.
Its:    General Partner




By:
 /s/ R. Lane Riggs
Name:
R. Lane Riggs
Title:
Executive Vice President







ASSIGNEE:


VALERO PARTNERS MCKEE, LLC,
a Delaware limited liability company




By:
 /s/ Richard F. Lashway
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer













--------------------------------------------------------------------------------




STATE OF TEXAS        §

                §        ACKNOWLEDGMENT

COUNTY OF BEXAR    §


On this ____ day of March, 2016, before me, ____________, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named R. Lane Riggs, to me personally well known
(or satisfactorily proven to be such person), who stated that he was an
Executive Vice President of Valero Services, Inc., the General Partner of
Diamond Shamrock Refining Company, L.P., a Delaware limited partnership, and was
duly authorized in his respective capacity to execute the foregoing instrument
for and in the name and behalf of said company in its capacity as general
partner of said limited partnership, and further stated and acknowledged that he
had so signed, executed, and delivered said foregoing instrument for the
consideration, uses, and purposes therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this ___ day
of March, 2016.




 
Notary Public
 





STATE OF TEXAS        §

                §        ACKNOWLEDGMENT

COUNTY OF BEXAR    §


On this ___ day of March, 2016, before me, ____________, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named Richard F. Lashway, to me personally well
known (or satisfactorily proven to be such person), who stated that he was the
President and Chief Operating Officer of VALERO PARTNERS MCKEE, LLC, a Delaware
limited liability company, and was duly authorized in his respective capacity to
execute the foregoing instrument for and in the name and behalf of said company,
and further stated and acknowledged that he had so signed, executed, and
delivered said foregoing instrument for the consideration, uses, and purposes
therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this ___ day
of March, 2016.




 
Notary Public
 









--------------------------------------------------------------------------------




EXHIBIT A
TANKS

McKee Tank Ref #
Type
Shell Capacity (Barrels)
TK1
CR
9,999
TK1001
EFR
99,085
TK1003
EFR
98,750
TK100M1
CR
100,621
TK100M2
EFR
107,074
TK100M3
EFR
109,957
TK101
EFR
100,088
TK120M1
EFR
118,453
TK120M2
EFR
117,815
TK120M3
EFR
116,945
TK120M4
IFR
119,440
TK121
CR
3,078
TK125
CR
3,119
TK126
CR
3,114
TK127
CR
9,983
TK128
CR
9,920
TK130
CR
67,427
TK133
EFR
19,297
TK134
EFR
19,324
TK138
EFR
19,880
TK139
EFR
19,765
TK140
IFR
24,854
TK142
CR
3,121
TK145
IFR
3,124
TK148
CR
9,239
TK1501
EFR
14,783
TK1502
EFR
14,800
TK150M1
EFR
149,515
TK150M2
IFR
150,150
TK150M3
EFR
161,044
TK150M4
EFR
163,613
TK157
EFR
117,271
TK161
EFR
19,772
TK163
EFR
19,871
TK164
EFR
9,967
TK166
CR
10,197
TK167
EFR
19,943
TK168
EFR
19,688


Exhibit A



--------------------------------------------------------------------------------




McKee Tank Ref #
Type
Shell Capacity (Barrels)
TK2
CR
9,645
TK200M1
EFR
211,453
TK20M5
CR
20,046
TK20M6
CR
20,046
TK20M7
CR
20,046
TK21
CR
20,153
TK22
CR
19,768
TK24
CR
5,127
TK2601
CR
2,665
TK2602
CR
2,664
TK2606
CR
2,660
TK2607
CR
2,662
TK2608
CR
4,975
TK29
CR
5,127
TK30
CR
5,127
TK3001
EFR
29,440
TK3002
EFR
29,501
TK300M1
CR
295,470
TK300M2
CR
298,504
TK300M3
CR
299,684
TK31
EFR
70,757
TK32
CR
5,127
TK33
CR
1,005
TK34
CR
1,006
TK4
IFR
166,162
TK5501
CR
55,521
TK5502
CR
55,521
TK5503
CR
55,521
TK5504
EFR
54,267
TK5505
EFR
54,739
TK5506
IFR
55,355
TK551
CR
3,109
TK60M1
EFR
68,866
TK60M2
EFR
66,219
TK6701
EFR
65,334
TK6702
EFR
66,110
TK80M1
IFR
80,950
 
TOTAL:
4,414,418




Exhibit A

